Matter of Desiree P. (Michael H.) (2017 NY Slip Op 02792)





Matter of Desiree P. (Michael H.)


2017 NY Slip Op 02792


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-01061
 (Docket No. N-20107-12)

[*1]In the Matter of Desiree P. (Anonymous). Administration for Children's Services, respondent; Michael H. (Anonymous), appellant.


Frank A. Buono, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner, Elizabeth S. Natrella, and Elina Druker of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Marcia Egger of counsel), attorney for the child.

DECISION & ORDER
Appeal by the father from an order of disposition of the Family Court, Kings County (Robert D. Mulroy, J.), dated December 15, 2015. The order, inter alia, released the subject child to the custody of the mother and directed the father to comply with an order of protection. The appeal brings up for review an order of fact-finding of that court dated July 21, 2015, made after a fact-finding hearing, which found that the father sexually abused the child.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
At a fact-finding hearing in a child protective proceeding pursuant to Family Court Act article 10, the petitioner has the burden of establishing, by a preponderance of the evidence, that the subject child has been abused or neglected (see Family Ct Act § 1046[b][i]; Matter of Tammie Z., 66 NY2d 1, 3; Matter of Amber C. [Miguel C.], 104 AD3d 845, 846; Matter of Adelia V. [Braun], 91 AD3d 659, 661; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026). The Family Court's findings with respect to credibility are entitled to great weight (see Matter of Lindsay B. [Carlton B.], 80 AD3d 763; Matter of Daniel R. [Lucille R.], 70 AD3d 839; Matter of Maithsa Edourd S., 27 AD3d 475, 476). Here, contrary to the father's contention, the evidence adduced at the fact-finding hearing was sufficient to prove, by a preponderance of the evidence, that he sexually abused the subject child (see Family Ct Act §§ 1012[e][iii]; 1046[b][i]; Penal Law § 130.52).
The father's remaining contention is without merit.
BALKIN, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court